DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 13, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2010/0233528).
Regarding claim 1, Kim et al. discloses a cap assembly comprising: 
a cap plate (30, figs. 1-4, [0036]) having and electrode lead out hole (41, figs. 2-4); 
an electrode terminal (40, figs. 1-4) comprising a terminal board (or the board including portion 322, see annotated fig. 2 below); 
a fixing member (see first insulator 70, figs. 1-4); 
a sealing member (gasket 53 or the horizontal part of gasket 53, figs. 2-4) disposed between the terminal board (322) and the cap plate (30) to seal the electrode lead out hole (41, see figs. 2-4); and 
a connecting member (311, figs. 2-4); 
wherein
the fixing member (70) is fixed to the connecting member (311, see figs. 2-4) such that the connecting member (311) is directly contact with and fixed to the cap plate (30, and see figs. 2-4) and the fixing member (70) is fixed to the cap plate through the connecting member (311, see figs. 2-4);
an outer peripheral surface of the terminal board (322) is surrounded at least in part by the fixing member (70, see figs. 2-4) to fix the electrode terminal (40) to the fixing member (70, see figs. 2-4),
the electrode terminal (322) is isolated from the connecting member (311) by the fixing member (70, see figs. 2-4),
the terminal board (322) is located at a side, e.g. the top side, of the cap plate (30) and covers the electrode lead out hole (41, see figs. 2-4), and 
the outer peripheral surface of the terminal board protrudes out of an inner wall of the electrode lead out hole (see annotated fig. 2 below, or figs. 2-4). 

    PNG
    media_image1.png
    300
    344
    media_image1.png
    Greyscale

Regarding claim 4, Kim et al. discloses a cap assembly as in claim 1 above, wherein  Kim et al. discloses the sealing member (53) comprises a body portion (e.g. horizontal portion) and an extension portion (e.g. vertical portion); wherein the body portion (e.g. horizontal portion) is disposed between the terminal board (e.g. the portion of the electrode terminal 40 including 322) and the cap plate (30), and the extension portion (e.g. vertical portion) is connected with the body portion (e.g. horizontal portion)and extended into the electrode lead out hole (41, see figs. 2-4). 
Regarding claim 13, Kim et al. discloses a cap assembly as in claim 1 above, wherein Kim et al. discloses the cap assembly further comprises a first insulator (vertical portion of gasket 53 and the insulator 80), wherein the first insulator (vertical portion of gasket 53 and insulator 80) comprises an annular body portion (e.g. the vertical part of gasket 53) that is accommodated in the electrode lead-out hole (41, see figs.2-4), and wherein an end face (or the upper surface) of the body portion close to the electrode terminal (40) protrudes from a surface (or top surface)  of the cap plate (30) close to the electrode terminal (see figs. 2-4).
Regarding claim 16, Kim et al. discloses a cap assembly as in claim 13 above, wherein Kim et al. discloses the sealing member (e.g. horizontal part of gasket 53) is in close contact with 
Regarding claim 20, Kim et al. discloses a secondary battery comprising a shell (20, figs. 1-2) having an opening (see fig. 2); an electrode assembly (11-13, fig. 2) accommodated in the shell (20, see fig. 2); and the cap assembly of claim 1, wherein the cap assembly covers the opening to enclose the electrode assembly in the shell (see figs. 1-2).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (as applied to claim 1 above, and further in view of Jeong (US 2011/0076555).
Regarding claim 1, Kim et al. or modified Kim et al. discloses a cap assembly as in claim 1 above, wherein Kim et al. discloses the fixing member (70) is an insulator ([0041]) being coupled to the cell case (see fig. 2).
Kim et al. does not explicitly disclose the fixing member (70) to be a hard plastic member.
Jeong teaches using hard plastic resin for an insulator (70) because hard plastic resin has high electric insulation property and the insulator is stably coupled to the cell case (10, [0053]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used hard plastic taught by Jeong for the insulating fixing member (70) of Kim et al., because Jeong teaches hard plastic has high electric insulation property and would allow the insulating fixing member (70) to be stably coupled to the cell case.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0233528) as applied to claim 1 above, and further in view of Streuer (US 2004/0137316).
Regarding claim 5, Kim et al. discloses a cap assembly as in claim 1 above.
Kim et al. does not disclose the sealing member is made of conductive rubber having a predetermined resistance value, so as to realize electrical connection between the electrode terminal and the cap plate through the sealing member.
Streuer teaches using conductive rubber (or conductive plastic) for a sealing member (e.g. sealing plug) to avoid electrostatic charges (see [0020]).
.
Claims 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. or modified Kim et al. (US 2010/0233528) as applied to claim 1 above, and further in view of Kim’031 (EP 2475031).
Regarding claims 6-7, Kim et al. discloses a cap assembly as in claim 1 above, wherein Kim et al. discloses one of the terminal board (322) having a convex portion (or protrusion, see figs. 2-4) to be fixed into the groove of the fixing member (70, see figs. 2-4).
Kim et al. does not disclose the groove of the fixing member to be concave configuration.
Kim ‘031 discloses a groove (side groove 123b, figs. 3-4) for receiving a convex portion (or protrusion of insertion part 124a, figs. 3-4) to have a concave configuration (see figs. 3-4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the cap assembly of Kim et al. by forming the groove receiving the protrusion of convex configuration to have a concave configuration as taught by Kim ‘031, because such modification would involve nothing more than a mere change in configuration of shape of a groove. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 19, Kim et al. discloses a cap assembly as in claim 1, wherein Kim discloses the electrode terminal integrated with the connector connecting the current collecting 
Kim ‘031 discloses an electrode terminal (124 or 123) is form as a plate-like structure and the electrode terminal does not extend into the electrode lead-out hole of the cap plate (151, see figs. 3-4), wherein the electrode terminal (124 or 123) are separated from the connector (or coupling terminal 122) connecting to the current collecting member (121 and 131, see figs. 3-4).
It would have been obvious to one skilled in the art at the time of the invention was made to have formed the connector integrated electrode terminal of Kim et al. by using separate electrode terminal and connector such that the electrode terminal having a plate like structure and the electrode terminal does not extend into the electrode lead out hole as taught by Kim ‘031, because Kim ‘031 teaches such electrode terminal would be securely coupled for improving coupling reliability and reducing resistance and manufacturing costs ([0004]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0233528) as applied to claim 1 above.
Regarding claim 9, Kim et al. discloses a cap assembly as in claim 1 above, wherein Kim et al. discloses the connecting member (311) comprises a first connecting plate (or the protrusion having a plate shape), wherein a part (or the protruding part) of the first connecting plate is embedded in the fixing member and engaged with the fixing member by way of the groove (312, see figs. 2-4).
Kim et al. discloses the connecting member is an integral part of the cap plate (see figs. 2-4).

However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the cap assembly of Kim et al. by welding a separate first connecting plate (or protrusion 311) with the cap plate (30) to make the first connecting and the cap plate integral as explicitly suggested by Kim et al. Furthermore, making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 9, 13, 16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Tsunaki et al. does not teach the claimed cap assembly. However, Applicant’s arguments are moot in view of the new ground of rejection. See the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726